DETAILED ACTION
This action is in response to communications filed 7/5/2022:
Claims 1-3 and 5-13 are pending
Claim 4 is cancelled
35 USC 101 rejection is withdrawn
Claim objections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Objections
Claim 10 is objected to because of the following informalities: 
“the output control section” should be “the processing circuitry” as amended in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela (WO2017211447) in view of Acero et al (US20100316232, hereinafter “Acero”).
Regarding claim 1, Valenzuela teaches an information processing apparatus (Fig. 1, ¶61, audio enhancement system) comprising:
processing circuitry (Fig. 1, processing circuitry within each listeners’ computing system) configured to:
determine a position of a virtual sound source, the virtual sound source being generated by a speaker array and producing a spherical wave (abstract, ¶40, system comprising of a speaker array and using wave-field synthesis [i.e. spherical waves] to produce virtual sound sources at various positions); and
control an output from the speaker array to cause the virtual sound source to be located at the position, the virtual sound source outputting voice information corresponding to visual information shown on a display (Fig. 11, ¶61, virtual sound sources [i.e. speech/voice] being produced at various locations corresponding to locations displayed).
Valenzuela fails to explicitly teach wherein the position of the virtual sound source corresponds to a hearing position of a user and is determined based on a touch position, detected by a touch sensor on the display, of a touch operation by the user.
Acero teaches wherein the position of the virtual sound source corresponds to a hearing position of a user and is determined based on a touch position, detected by a touch sensor on the display, of a touch operation by the user (¶28, 47, GUI is presented to a participant and allows said participant to drag/drop icons corresponding to other participants wherein the modification(s) to the GUI results in modified spatial audio being generated – this allows for audio to be generated at any desired hearing position [based on a GUI/touch operation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conference system (as taught by Valenzuela) with the spatialized audio technique (as taught by Acero). The rationale to do so is to combine prior art elements according to known methods to yield the predictable results of improving audio output to a desired location with easy to use user interface.
Regarding claim 2, Valenzuela in view of Acero teaches wherein
the processing circuitry is configured to control the output from the speaker array through wavefront-synthesis filter processing to cause the virtual sound source to be located at the position (Valenzuela, ¶40, wave-front/field synthesis is used to produce the virtual sound sources).
Regarding claim 3, Valenzuela in view of Acero teaches wherein the processing circuitry is configured to
calculate a hearing position of a user to determine the position of the virtual sound source on a basis of the hearing position, and
control the output from the speaker array to cause the virtual sound source to be located at the hearing position (Acero, ¶28, 47, a GUI allows the listener to manually adjust the audio output to be at desired locations).
Regarding claim 7, Valenzuela in view of Acero teaches wherein
the processing circuitry is configured to output a plurality of virtual sound sources (Valenzuela, Fig. 1, plurality of sound sources can be output).
Regarding claim 8, Valenzuela in view of Acero teaches wherein
the processing circuitry is configured to control the output from the speaker array to cause a plurality of the virtual sound sources to be generated, the plurality of virtual sound sources each outputting different voice information in accordance with a corresponding one of a plurality of pieces of the visual information (Valenzuela, ¶65, virtual sound source positions correspond to the displayed configuration of said sound sources; each sound source being of a different participant/sound source).
Regarding claim 9, Valenzuela in view of Acero teaches wherein
the processing circuitry is configured to control the output from the speaker array to cause the virtual sound source to be located at a right-ear position, a left-ear position, or both ear positions of the user (Valenzuela, ¶42, Fig. 2B, virtual sources can be generated to be at a listener’s left ear, right ear, or both ears).
Regarding claim 10, Valenzuela in view of Acero teaches wherein
the output control section performs filter processing using a head-related transfer function (Valenzuela, ¶40, virtual sound sources can be generated using HRTFs).
Regarding claim 11, it is rejected similarly as claim 1. 
Regarding claim 12, it is rejected similarly as claim 1. The method can be found in Valenzuela (abstract, method).
Regarding claim 13, it is rejected similarly as claim 1. The computer readable medium can be found in Acero (¶35-36, computer-readable storage medium).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela (WO2017211447) in view of Konagai et al (US20080226084, hereinafter “Konagai”).
Regarding claim 5, Valenzuela teaches wherein the processing circuitry is further configured to detect a position of a head of a user (Valenzuela, ¶131, head-tracking technology is used).
Valenzuela fails to explicitly teach and to determine the position of the virtual sound source on a basis of the position of the head of the user, the position of the head being detected when a predetermined input operation performed by the user is detected.
 Konagai teaches and to determine the position of the virtual sound source on a basis of the position of the head of the user (Konagai, ¶13, 15, sound being localized to a listening position [i.e. via HRTFs which are localizations according to the head positioning/orientation of the listener]), the position of the head being detected when a predetermined input operation performed by the user is detected (Konagai, remote controller 5 used to calibrate the sound localization is controlled by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio enhancement system (as taught by Valenzuela) with the sound localization techniques (as taught by Konagai). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving audio output for the listener by better localizing the sound image according to the listener’s head positioning (Konagai, ¶29).
Regarding claim 6, Valenzuela in view of Konagai teaches wherein
the processing circuitry is configured to detect the position of the virtual sound source on a basis of the position of the head of the user (Konagai, ¶13, 15, sound being localized to a listening position [i.e. via HRTFs which are localizations according to the head positioning/orientation of the listener]), the head position being detected when the touch operation performed by the user is detected by the touch sensor (Konagai, Fig. 4, sound localization is accomplished with the help of using controller 5 [controller can be of a touch screen type as taught by Valenzuela]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651